Howard’s Appeal.
Per Curiam,
An examination of the record with special reference to the several specifications of error has failed to convince us that the learned judge of the court below committed any error of which the appellants have any just reason to complain.
The decree of the court of common pleas is therefore affirmed and appeal dismissed, with costs to be paid by the appellants.
Jennings’s Appeal.
Per Curiam,
October 23,1893 :
This case was argued with No. 93 of this term in which a de*637cree has just been entered. We find nothing in the record that requires either a reversal or modification of the decree from which this appeal was taken. Neither of the specifications of error is sustained.
Decree affirmed and appeal dismissed with costs to be paid by the appellants.